888 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James I. WELCH, a/k/a Cherokee, Defendant-Appellant.
No. 89-7574.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 22, 1989.Decided Oct. 23, 1989.Rehearing Denied Dec. 5, 1989.

James I. Welch, appellant pro se.
Robert Edward Bradenham, II, Office of the United States Attorney, for appellee.
Before MURNAGHAN, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
James I. Welch appeals the summary dismissal of his 28 U.S.C. Sec. 2255 petition.  Our review of the record discloses that this appeal is without merit.  We affirm the denial of relief on the reasoning of the district court, see Welch v. United States, C/A No. 89-22-NN (E.D.Va. Mar. 16, 1989), with one exception.  Regarding Welch's double jeopardy claim, we think that claim was properly dismissed because it was foreclosed by Welch's guilty plea.1   See United States v. Broce, 57 U.S.L.W. 4158 (U.S. Jan. 23, 1989) (No. 87-1190).  Accordingly, we affirm the denial of relief.2   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 We have considered Welch's supplemental authority in the disposition of this claim


2
 We deny Welch's motions to strike the government's brief and seeking the appointment of counsel